DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.
Applicant argues that Tian/Yang and Chang are not reasonable together because the heating components and elements are fixed with respective to the rotating stage; that the approaches to improve heating uniformity by Yang and Chang are fundamentally different. 
Examiner disagrees, and notes that Tian only teaches that the thermocouple is fixed by a supporting structure on bottom of chamber 100 (para. [0098]); Yang explicitly teaches that the elements maybe closer or farther away from the susceptor and teaches different layouts (para. [0016]). Thus neither reference (Tian nor Yang) teach being “fixed with respect to the rotating stage.” Additionally, the approaches to improve heating uniformity are reasonably combined, knowing the heaters are not taught as “fixed.” 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Rotation driving mechanism (looks like a shaft like feature in the drawings, para. [0038]) in claims 9-20.
Air inlet unit (looks like a component with air opening, para. [0038]) in claims 9-20.
Wafer carrier driving unit (plurality of gas pipelines, para. [0048]) in claims 17-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0024330 to Tian in view of US 2003/0233768 to Kaeppeler and further in view of US 2011/0185969 to Yang, US 2015/0211122 to Chang.
Claim 1: Tian discloses a heating apparatus (101 [heater], Fig. 4-5), comprising: a rotating stage (103 [tray]), comprising a rotating axis (see para. [0055] where 103 rotates); a plurality of wafers (104 [substrates]), disposed on the rotating stage (103);
a plurality of first heaters (1012 [intermediate area heating component], Fig. 5), disposed under a first heating region of the rotating stage (intermediate area), wherein there is a first spacing between any two adjacent first heaters (see Fig. 5), and each of the first heaters (1012) comprises a first width in a radial direction of the rotating stage (first width); and at least one second heater (1013 [outer area heating component]), disposed under a second heating region of the rotating stage (outer area), wherein the second heater (1013) comprises a second width in the radial direction of the rotating stage (second width), there is a spacing between the second heating region and the first heating region (spacing between 1013 and 1012), the spacing is not equal to the first spacing (see Fig. 5).
However Tian does not disclose a plurality of wafer carriers, disposed on the rotating stage, wherein the rotating stage drives the wafer carriers to rotate on the rotating axis; and the first width is equal to the second width; wherein the wafer carriers comprise a symmetry center each, and the symmetry centers overlap a vertical projection of the first heating region on the wafer carriers; (claim 3) wherein the first heating region comprises a radial width in the radial direction of the rotating stage, the wafer carrier comprises a wafer carrier diameter, and a ratio of the radial width to the wafer carrier diameter is greater than 0.5 and less than 1; (claim 7) wherein a vertical projection of each of the wafer carriers on the rotating stage partially overlaps a vertical projection of the first heating region on the rotating stage, and a ratio of a vertical projection area of the first heating region on the wafer carrier to an area of the wafer carrier is greater than or equal to 0.4 and less than or equal to 0.9.
Kaeppeler discloses a plurality of wafer carriers (2 [substrate holders], Fig. 1-2), disposed on the rotating stage (1 [substrate holder carrier]), wherein the rotating stage (1) drives the wafer carriers to rotate on the rotating axis (para. [0019]), for the purpose of driving each substrate on each individual substrate holder in rotation about its own axis in addition to the axis relative to the stage (para. [0005]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the wafer above recess configuration of Tian with the wafer carrier configuration taught by Kaeppeler with motivation to drive each substrate on each individual substrate holder in rotation about its own axis in addition to the axis relative to the stage.
Yang discloses (claims 1, 3, 7) varying the width of various portions of the resistive heating elements based on their radial position for the purpose of ensuring heating uniformity, and achieving radial control of the susceptor temperature (para. [0016]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of first widths and radials widths of the heaters which necessarily includes equal widths, as taught by Yang with motivation to ensure heating uniformity, and achieve radial control of the susceptor temperature.
Claims 1, 2: The apparatus of Tian in view of Kaeppeler and Yang does not disclose (claim 2) wherein the spacing between the second heating region and the first heating region is the smallest spacing between the second heater and one of the first heaters; (claim 1) wherein the second heating region comprises a plurality of second heaters, there is a second spacing between any two adjacent second heaters, and the second spacing is not equal to the first spacing.
Chang teaches arranging the plurality of heating elements in any desired location(s) for the purpose of eliminating an asymmetrically shaped zone of increased or decreased temperature (para. [0060]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of spacing between heaters as taught by Chang with motivation to eliminate an asymmetrically shaped zone of increased or decreased temperature.
Claim 1 (added): The apparatus of Tian in view of Kaeppeler and Yang does not disclose wherein a ratio of a vertical projection area of the first heaters on the rotating stage to a vertical projection area of the first heating region on the rotating stage is not equal to a ratio of a vertical projection area of the second heaters on the rotating stage to a vertical projection area of the second heating region on the rotating stage.
Yet Chang already teaches arranging the heating elements in any desired location(s) for the purpose of eliminating an asymmetrically shaped zone of increased or decreased temperature (para. [0060]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of spacing between heaters as taught by Chang with motivation to eliminate an asymmetrically shaped zone of increased or decreased temperature.
Claim 6: The apparatus of Tian in view of Kaeppeler, Yang and Chang discloses wherein the first heaters (1012, Fig. 5, Tian) comprise a first temperature, the second heater (1013) comprises a second temperature, and the first temperature is considered capable to be not equal to the second temperature (see para. [0058-0061]).
Claims 9-11, 14-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0024330 to Tian in view of US 2003/0233768 to Kaeppeler and further in view of US 2011/0185969 to Yang, US 2015/0211122 to Chang.
Claim 9: Tian discloses a chemical vapor deposition system, comprising: a chamber (100 [chamber], para. [0052-0053]); a heating apparatus (101 [heater], Fig. 4-5), disposed in the chamber, wherein the heating apparatus (101) comprises: a rotating stage (103 [tray]), comprising a rotating axis (see para. [0055] where 103 rotates); a plurality of wafers (104 [substrates]), disposed on the rotating stage (103); 
a plurality of first heaters (1012 [intermediate area heating component], Fig. 5), disposed under a first heating region of the rotating stage (intermediate area), wherein there is a first spacing between any two adjacent first heaters (see Fig. 5), and each of the first heaters (1012) comprises a first width in a radial direction of the rotating stage (first width); and at least one second heater (1013 [outer area heating component]), disposed under a second heating region of the rotating stage (outer area), wherein the second heater (1013) comprises a second width in the radial direction of the rotating stage (second width), there is a spacing between the second heating region and the first heating region (spacing between 1013 and 1012), the spacing is not equal to the first spacing (see Fig. 5).
Tian discloses a rotation driving mechanism (102 [supporting structure], Fig. 4-5), connected to the rotating stage (103) and driving the rotating stage to rotate (para. [0055]); and an air inlet unit (105 [reaction source feeder]), disposed in the chamber (inside 100) and located above the rotating stage (103, para. [0056]).
However Tian does not disclose a plurality of wafer carriers, disposed on the rotating stage, wherein the rotating stage drives the wafer carriers to rotate on the rotating axis; and the first width is equal to the second width; (claim 11) wherein the first heating region comprises a radial width in the radial direction of the rotating stage, the wafer carrier comprises a wafer carrier diameter, and a ratio of the radial width to the wafer carrier diameter is greater than 0.5 and less than 1; (claim 15) wherein a vertical projection of each of the wafer carriers on the rotating stage partially overlaps a vertical projection of the first heating region on the rotating stage, and a ratio of a vertical projection area of the first heating region on the wafer carrier to an area of the wafer carrier is greater than or equal to 0.4 and less than or equal to 0.9; (claim 9) wherein the wafer carriers comprise a symmetry center each, and the symmetry centers overlap a vertical projection of the first heating region on the wafer carriers.
Kaeppeler discloses a plurality of wafer carriers (2 [substrate holders], Fig. 1-2), disposed on the rotating stage (1 [substrate holder carrier]), wherein the rotating stage (1) drives the wafer carriers to rotate on the rotating axis (para. [0019]), for the purpose of driving each substrate on each individual substrate holder in rotation about its own axis in addition to the axis relative to the stage (para. [0005]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the wafer above recess configuration of Tian with the wafer carrier configuration taught by Kaeppeler with motivation to drive each substrate on each individual substrate holder in rotation about its own axis in addition to the axis relative to the stage.
Yang discloses (claims 9, 11, 15-16) varying the width of various portions of the resistive heating elements based on their radial position for the purpose of ensuring heating uniformity, and achieving radial control of the susceptor temperature (para. [0016]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of first widths and radials widths of the heaters which necessarily includes equal widths, as taught by Yang with motivation to ensure heating uniformity, and achieve radial control of the susceptor temperature.
Claims 9, 10: The apparatus of Tian in view of Kaeppeler and Yang does not disclose (claim 10) wherein the spacing between the second heating region and the first heating region is the smallest spacing between the second heater and one of the first heaters; (claim 9) wherein the second heating region comprises a plurality of second heaters, there is a second spacing between any two adjacent second heaters, and the second spacing is not equal to the first spacing.
Chang teaches arranging the plurality of heating elements in any desired location(s) for the purpose of eliminating an asymmetrically shaped zone of increased or decreased temperature (para. [0060]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of spacing between heaters as taught by Chang with motivation to eliminate an asymmetrically shaped zone of increased or decreased temperature.
Claim 9 (added): The apparatus of Tian in view of Kaeppeler and Yang does not disclose wherein a ratio of a vertical projection area of the first heaters on the rotating stage to a vertical projection area of the first heating region on the rotating stage is not equal to a ratio of a vertical projection area of the second heaters on the rotating stage to a vertical projection area of the second heating region on the rotating stage.
Yet Chang already teaches arranging the heating elements in any desired location(s) for the purpose of eliminating an asymmetrically shaped zone of increased or decreased temperature (para. [0060]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of spacing between heaters as taught by Chang with motivation to eliminate an asymmetrically shaped zone of increased or decreased temperature.
Claim 14: The apparatus of Tian in view of Kaeppeler, Yang, Chang discloses wherein the first heaters (1012, Fig. 5, Tian) comprise a first temperature, the second heater (1013) comprises a second temperature, and the first temperature is considered capable to be not equal to the second temperature (see para. [0058-0061]).
Claim 17-20: The apparatus of Tian in view of Kaeppeler, Yang, Chang does not disclose (claim 17) further comprising: a wafer carrier driving unit, disposed on the rotating stage and configured to drive the wafer carriers to respectively spin on a spinning axis; (claim 18) wherein the wafer carrier driving unit comprises a plurality of gas pipelines disposed in the rotating stage, and the gas pipelines are located under the wafer carriers; (claim 19) wherein there is a spacing between each of the wafer carriers and a first surface of the rotating stage in an axial direction of the rotating axis; (claim 20) wherein there is a first distance between a first wafer carrier of the wafer carriers and a first surface of the rotating stage, there is a second distance between a second wafer carrier of the wafer carriers and the first surface of the rotating stage, and the first spacing is not equal to the second spacing.
Kaeppeler discloses (claim 17) further comprising: a wafer carrier driving unit (gas-flow feedline/6/7, Fig. 1-2), disposed on the rotating stage (1) and configured to drive the wafer carriers (2) to respectively spin on a spinning axis (axis of 2); (claim 18) wherein the wafer carrier driving unit (gas-flow feedline/6/7) comprises a plurality of gas pipelines (6 [passages]) disposed in the rotating stage (1), and the gas pipelines (6) are located under the wafer carriers (2, see Fig. 1-2); (claim 19) wherein there is a spacing (spacing where 8 [gas cushion] is) between each of the wafer carriers (2) and a first surface of the rotating stage (inside recess of 1) in an axial direction of the rotating axis; (claim 20) wherein there is capability of a first distance between a first wafer carrier of the wafer carriers and a first surface of the rotating stage, there is a second distance between a second wafer carrier of the wafer carriers and the first surface of the rotating stage, and the first spacing is not equal to the second spacing (see para. [0024] where 8 can be varied via the individual MFCs, para. [0011]). Kaeppeler discloses this for the purpose of controlling in such a way that the temperature does not drop below a minimum substrate holder speed (para. [0011]) and/or individually controlling temperature (heat transfer) from the heater to the substrate holder to the substrate (para. [0024]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the limitations above as taught by Kaeppeler with motivation to control in such a way that the temperature does not drop below a minimum substrate holder speed and/or individually controlling temperature (heat transfer) from the heater to the substrate holder to the substrate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3,6-7,9-11,14-15 and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/868539 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application render the claims of the instant application obvious.  More specifically, although the language of the claims of the instant application and the copending application are not identical, the subject matter in the disclosure represented by the language of the aforementioned claims is the same.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718